                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                       )
                                                )
                       Plaintiff,               )
                                                )                  8:17CR14
       vs.                                      )
                                                )                   ORDER
SEDOFIO SOSSOU FOLLY,                           )
                                                )
                       Defendant,               )
                                                )


        This matter is before the court on the defendant’s Motion to Continue Trial [131]. Counsel
needs additional time to resolve the matter short of trial. Good cause being shown, the motion
shall be granted and the trial shall be continued.

       IT IS ORDERED that the motion to continue trial is granted, as follows:

       1. The jury trial, previously scheduled set for January 22, 2019, is continued to June 3,
          2019.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
             justice will be served by granting this continuance and outweigh the interests of
             the public and the defendant in a speedy trial. Any additional time arising as a
             result of the granting of this motion, that is, the time between today’s date and
             June 3, 2019, shall be deemed excludable time in any computation of time
             under the requirement of the Speedy Trial Act. Failure to grant a continuance
             would deny counsel the reasonable time necessary for effective preparation,
             taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) &
             (B)(iv).

       DATED: February 6, 2019.

                                            BY THE COURT:

                                            s/ Michael D. Nelson
                                            United States Magistrate Judge
